Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT AND PLAN OF REORGANIZATION

 

 

 

By and Among

 

Clyra Acquisition Corp. (the “Company”)

 

and

 

Clyra Medical Technologies, Inc. (“Clyra”)

 

and

 

Scion Solutions, LLC (“Scion”)

 

and

 

Shareholders of Clyra Medical Technologies, Inc.

(through its Shareholder Representatives)

 

 

 

Dated September 26, 2018

 

i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I   –

DEFINITIONS

1

     

ARTICLE II   –

THE STOCK PURCHASE AND LIQUIDATION

4

2.1

Stock Purchase

4

2.2

Escrow

8

2.3

Performance Metrics

9

2.4

Alternative Release Conditions

10

2.5

Liquidation of Clyra

10

2.6

Effect of the Liquidation

10

2.7

Company Board Seats

10

2.8

Employment and  Consulting Agreements

11

     

ARTICLE III   –

CLOSING MATTERS

11

3.1

Closing

11

3.2

Closing Deliveries

11

     

ARTICLE IV   –

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY

13

4.1

Organization, Conduct of Business, etc

13

4.2

Authorization; Validity of Agreement

13

4.3

Absence of Defaults

13

4.4

Capital Stock

14

4.5

Options, SARs, Warrants, etc.

14

4.6

Compliance with Laws

14

4.7

Full Disclosure

14

     

ARTICLE V  –

COVENANTS, REPRESENTATIONS AND WARRANTIES OF CLYRA

14

5.1

Organization, Conduct of Business, etc.

14

5.2

Authorization and Validity of Agreement

15

5.3

Absence of Defaults Under Agreements

15

5.4

Actions, Proceedings, and Investigations

15

     

ARTICLE VI –

COVENANTS, REPRESENTATIONS AND WARRANTIES OF SCION

15

6.1

Organization, Conduct of Business, etc.

15

6.2

Authorization and Validity of Agreement

16

6.3

Absence of Defaults Under Agreements

16

6.4

Actions, Proceedings, and Investigations

16

     

ARTICLE VII   –

INDEMNIFICATION

16

7.1

Survival of Representations and Warranties

16

7.3

Indemnification by Clyra

16

7.3

Indemnification by Scion

16

7.4

General Indemnification Provisions

16

 

ii

--------------------------------------------------------------------------------

 

 

ARTICLE VIII   –

ADDITIONAL COVENANTS

17

8.1

Costs

17

8.2

Instruments of Transfer, etc.

18

8.3

Notices

18

8.4

Amendments

19

8.5

Entire Agreement

19

8.6

Assignment

19

8.7

Public Statements

19

8.8

Confidentiality

19

8.9

Governing Law; Jurisdiction

20

8.1

Waiver of Jury Trial

20

8.11

Counterparts

20

8.12

Headings

20

8.13

Facsimile Signatures

20

8.14

Representation by Counsel

20

8.15

Remedies

20

 

iii

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT AND PLAN OF REORGANIZATION

 

This Stock Purchase Agreement and Plan of Reorganization (the “Agreement”),
dated as of the 26th day of September, 2018, is made and entered into by and
among Clyra Acquisition Corp., a California corporation (the “Company”), Clyra
Medical Technologies, Inc. a California corporation (“Clyra”), Scion Solutions,
LLC, an Indiana limited liability company (“Scion”), and BioLargo, Inc., a
Delaware corporation as the Clyra Shareholder Representative (“Clyra Shareholder
Representative”).

 

R E C I T A L S:

 

 

Whereas, Clyra and Scion have each designed and developed certain products
relating to orthopedic antimicrobial surgical wound treatments;

 

Whereas, Clyra and Scion have determined that it is in their mutual best
interests to combine their respective assets and operations into a single
company in order to permit them to accelerate the commercialization of their
existing products and the creation of new products;

 

Whereas, the Company is a newly formed corporation that has been organized for
the sole purpose of facilitating the combination of the current products,
intellectual property and know-how of Clyra and Scion; and

 

Whereas, the parties hereto desire that all of the products, intellectual
property and know-how of Clyra and Scion be contributed to the Company and that
immediately thereafter Clyra shall liquidate and distribute its shares of the
Company stock to its shareholders pursuant to this Agreement and the terms of a
Plan and Agreement of Reorganization (the “Plan of Reorganization”) and
Certificate of Dissolution (the “Certificate of Dissolution”), substantially in
the form attached hereto as Exhibit A.

 

Now, therefore, in consideration of the premises and of the mutual covenants and
conditions set forth herein, the parties hereby covenant and agree as follows:

 

A G R E E M E N T:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement the following definitions shall apply:

 

1.1     “Acquired Contracts” is defined in Section 2.1(c)(3).

 

1

--------------------------------------------------------------------------------

 

 

1.2     “Agreement” means this Stock Purchase Agreement and Plan of
Reorganization between the Company, Clyra, the Clyra Shareholder Representative,
and Scion, together with any duly executed amendments or addendums to this
Agreement.

 

1.3     “Assumed Liabilities” is defined in Section 2.1(e).

 

1.4     “Base Capital” is defined in Section 2.2.

 

1.5     “Base Capital Deadline” is defined in Section 2.2(a).

 

1.6     “BioLargo” means BioLargo, Inc., a Delaware corporation whose stock is
publicly held and is traded in the OTCQB tier of the OTC Markets Group under the
trading symbol BLGO.

 

1.7     “Change in Control” means (a) the sale, transfer, exchange, or other
transaction, pursuant to which any Person or Persons other than the parties or
any shareholder or member of the parties become(s) the beneficial owner(s) of
more than fifty percent (50.0%) of the total voting power of the then
outstanding stock of the Company, (b) any sale, transfer, or exchange by the
Company of all or substantially all of its assets, or (c) any merger,
consolidation, or other reorganization of the Company with any entity, other
than its affiliates, whereby the Company is not the surviving entity or the
shareholders of the Company otherwise fail to retain substantially the same
direct or indirect ownership in the Company or its affiliates immediately after
any such merger, consolidation or reorganization.

 

1.8     “Closing” means the closing of the Stock Purchase contemplated under
this Agreement.

 

1.9     “Closing Date” means the date Closing occurs.

 

1.10     “Clyra Assets” is defined in Sections 2.1(a) and 2.1(c).

 

1.11     “Clyra Common Shares” is defined in Section 2.1(a).

 

1.12     “Clyra Preferred Shares” is defined in Section 2.1(a).

 

1.13     “Code” means the Internal Revenue Code of 1986, as amended.

 

1.14     “Contracts” means all oral or written contracts, agreements,
arrangements, instruments and other documents to which a Person is a party or by
which it or its assets is or are bound.

 

1.15     “Effective Time” is defined in Section 2.5.

 

1.16      “Encumbrances” means levies claims, charges, assessments, mortgages,
security interests, liens, pledges, conditional sales agreements, title
retention contracts, leases, subleases, rights of first refusal, options to
purchase, restrictions (including those on transferring, pledging and
mortgaging), proxies, voting trusts, warrants, puts, calls, restrictions on
transfer (other than restrictions imposed by Federal and state securities laws),
pre-emptive or conversion rights, and contracts to create or suffer any of the
foregoing.

 

2

--------------------------------------------------------------------------------

 

 

1.17     “Escrow Agent” means John R. Browning, Esq., located at 3200 Park
Center Drive, Suite 500, Costa Mesa, CA 92626.

 

1.18     “Escrow Agreement” means the Escrow Agreement substantially in the form
attached as Exhibit B, pursuant to which the Scion Common Shares and the Scion
Redeemable Shares will be held in escrow and released to Scion only upon the
occurrence of certain events as set forth in this Agreement.

 

1.19     “Excluded Assets” is defined in Section 2.1(d).

 

1.20     “Excluded Contracts” is defined in Section 2.1(d)(3).

 

1.21     “Indemnitee” is defined in Section 7.4(a).

 

1.22     “Indemnitor” is defined in Section 7.4(a).

 

1.23     “Intellectual Property” means all of the following: (a) patents, patent
applications, patent disclosures and all related continuation,
continuation-in-part, divisional, reissue, re-examination, utility, model,
certificate of invention and design patents, patent applications, registrations
and applications for registrations, (b) trademarks, service marks, trade dress,
logos, trade names, service names and corporate names and registrations and
applications for registration thereof, (c) copyrights and registrations and
applications for registration thereof, (d) mask works and registrations and
applications for registration thereof, (e) trade secrets and confidential
business information, whether patentable or non-patentable and whether or not
reduced to practice, know-how, moral rights, manufacturing and product processes
and techniques, research and development information, copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, (f) other
proprietary rights relating to any of the foregoing (including without
limitation associated goodwill and remedies against infringements thereof and
rights of protection of an interest therein under the laws of all jurisdictions)
and (g) copies and tangible embodiments thereof. Intellectual Property includes,
without limitation, the Intellectual Property identified on Schedule 2.1(c)(1).

 

1.24     “Liquidation” is defined in Section 2.5.

 

1.25     “Losses” is defined in Section 7.4(a).

 

1.26     “Ordinary Course of Business” means the ordinary course of business,
consistent with past practice of the Business, including with regard to nature,
frequency and magnitude.

 

1.27     “Organizational Documents” means the articles or certificate of
incorporation or organization, bylaws, constitution, memorandum of association,
articles of association, limited liability company agreement, partnership
agreement or other governing documents of an entity, in each case as amended
and/or restated as of the date of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

1.28     “Permits” means licenses, certificates, permits, and rulings of
governmental authorities.

 

1.29     “Person” means an individual, partnership, corporation, limited
liability company, association, stock company, trust, joint venture,
unincorporated organization, any other business entity, or any governmental
entity (or any department, agency or political subdivision thereof).

 

1.30     “Plan of Reorganization” means the Plan and Agreement of Reorganization
between the Company, Clyra and the Shareholders, in substantially the form
attached hereto as Exhibit A.

 

1.31     “Promissory Note” is defined in Section 2.1(b)(3).

 

1.32     “Retained Liabilities” is defined in Section 2.1(e).

 

1.33     “Returns” means all returns, reports, estimates, information returns
and statements required to be filed with any taxing authority.

 

1.34     “Scion Assets” is defined in Sections 2.1(b) and 2.1(c).

 

1.35     “Scion Common Shares” is defined in Section 2.1((b)(1).

 

1.36     “Stock Purchase” means the purchases by Clyra and Scion of shares of
the Company’s Common Stock in accordance with the terms of this Agreement.

 

1.37     “Scion Redeemable Shares” is defined in Section 2.1(b)(2).

 

1.38     “Taxes” means all federal, state, local, foreign and other taxes,
levies, imposts, assessments, impositions or other similar government charges,
including, without limitation, income, estimated income, business, occupation,
franchise, real property, payroll, personal property, sales, transfer, stamp,
use, employment, commercial rent or withholding, occupancy, premium, gross
receipts, profits, windfall profits, deemed profits, license, lease, severance,
capital, production, corporation, ad valorem, excise, duty or other taxes,
including interest, penalties and additions thereto.

 

1.39     “Third Party Claim” is defined in Section 7.4(b).

 

 

ARTICLE II

THE STOCK PURCHASE AND LIQUIDATION

 

2.1      Stock Purchase. In accordance with and pursuant to the terms and
conditions of this Agreement, Clyra and Scion shall purchase shares of the
Company’s Common Stock as follows:

 

(a)     Stock Purchase by Clyra. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Clyra shall contribute, transfer, assign and
deliver to the Company, free and clear of any Encumbrances, all of Clyra’s
right, title and interest in all of the property and assets of Clyra, excluding
only the Excluded Assets, including, but not limited to, all of the assets
listed in Section 2.1(c) below (collectively, the “Clyra Assets”) in exchange
for twenty-three thousand one hundred eighty five (23,185) shares of the
Company’s Common Stock (the “Clyra Common Shares”) and nine thousand eight
hundred thirty (9,830) shares of the Company’s Series A Preferred Stock (the
“Clyra Preferred Shares”).

 

4

--------------------------------------------------------------------------------

 

 

(b)     Stock Purchase by Scion. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Scion shall contribute, transfer, assign and
deliver to the Company, free and clear of any Encumbrances, all of Scion’s
right, title and interest in all of the property and assets of Scion, excluding
only the Excluded Assets, including, but not limited to, all of the assets
listed in Section 2.1(c) below (collectively, the “Scion Assets”) in exchange
for the following:

 

(1)     Twenty-one thousand (21,000) shares of the Company’s Common Stock (the
“Scion Common Shares”). The Scion Common Shares will be held in escrow pursuant
to an Escrow Agreement, as provided in Section 2.2 below. The Escrow Agreement
will provide for the release of Scion Common Shares to Scion as follows (subject
to the alternative release conditions in Section 2.4 below): (i) fifty percent
(50%) of the Scion Common Shares shall be released upon the Company raising the
Base Capital prior to the Base Capital Deadline (as such terms are defined
below) and (ii) the remaining fifty percent (50%) shall be released upon
achievement of the performance metrics set forth in Section 2.3 below. Scion
will be entitled to vote the Scion Common Shares held in escrow.

 

(2)     An additional ten thousand (10,000) shares of the Company’s Common Stock
which Scion may require the Company to redeem as provided in this Agreement (the
“Scion Redeemable Shares”). Certificates representing the Scion Redeemable
Shares include a legend indicating that the shares represented thereby are
subject to redemption by the Company. The Scion Redeemable Shares will be held
in escrow pursuant to an Escrow Agreement, as provided in Section 2.2 below. The
Escrow Agreement will provide for the release to Scion of Scion Redeemable
Shares as follows (subject to the alternative release conditions in Section 2.4
below): (i) five thousand (5,000) of the Scion Redeemable Shares shall be
released to Scion upon the Company raising the Base Capital prior to the Base
Capital Deadline and (ii) the remaining five thousand (5,000) shares of Scion
Redeemable Shares shall be released to Scion in increments upon the Company’s
achievement of the performance metrics set forth in Section 2.3 below. The
redemption price to be paid to Scion by the Company upon redemption of Scion
Redeemable Shares shall be payable in shares of BioLargo common stock held by
the Company, at the rate of 714.2858 shares of BioLargo common stock for each
one share of the Scion Redeemable Shares redeemed by Scion. Scion may require
the Company to redeem any Scion Redeemable Shares that have been released from
escrow, provided that Scion may not sell any BioLargo shares it receives in any
such redemption for a period of twelve months from the Closing Date, and Scion
further agrees that the maximum number of such BioLargo shares that Scion may
sell in any given month thereafter shall be the lesser of 400,000 shares or ten
percent (10%) of the prior three months average trading volume for BioLargo’s
common stock. The parties agree that until the Scion Redeemable Shares are
redeemed for shares of BioLargo common stock, such Scion Redeemable Shares will
be voted pursuant to a Voting Agreement substantially in the form attached as
Exhibit C.

 

5

--------------------------------------------------------------------------------

 

 

(3)     An unsecured, nonnegotiable promissory note, subject to the escrow
described in Section 2.2, in the form attached hereto as Exhibit D (the
“Promissory Note”). The Promissory Note shall be in the principal amount of One
Million Two Hundred Fifty Thousand Dollars ($1,250,000), shall accrue interest
at the rate of five percent (5.0%) per annum, and shall have an initial maturity
date that is eighteen months after the Closing Date. Payments under the
Promissory Note shall be made as follows:

 

(A).     During the first eighteen months following Closing the Company shall
make periodic payments to Scion in amounts equal to twenty-five percent (25%) of
all amounts that the Company receives from the sale of capital stock of the
Company to third parties. Such periodic payments shall be made promptly, but in
no event later than ten days, after the Company receives such amounts from any
third parties; provided, however, that the first payment shall not be made until
after the close of the escrow as described in Section 2.2 below. Such periodic
payments shall be applied first to accrued but unpaid interest and then to
outstanding principal.

 

(B).     In the event that the Promissory Note, including all accrued interest
thereon, has not been paid in full by the end of the eighteen-month period
described in subsection (A) above, the Promissory Note shall automatically be
extended for an additional twelve-month period. At the close of such additional
twelve-month period, the Company shall make a payment to Scion equal to the
greater of (i) twenty-five percent (25%) of all amounts that the Company
received during such twelve-month period from the sale of capital stock of the
Company to third partiesand (ii) five percent (5%) of the Company’s gross
revenue received during such twelve-month period. Such payment shall be applied
first to accrued but unpaid interest and then to outstanding principal.

 

(C).     In the event that the Promissory Note, including all accrued interest
thereon, has not been paid in full by the end of the additional twelve-month
period described in subsection (B) above, the Promissory Note shall
automatically be extended for additional twelve-month periods until it has been
paid in full. The amount of the payment to be made as the end of each such
additional twelve-month period shall be determined in accordance with subsection
(B) above.

 

6

--------------------------------------------------------------------------------

 

 

(4)     In the event that either (i) a sale or license of the Skin Disc product
occurs prior to twelve months following the Closing or (ii) a letter of intent
for such a sale or license is executed prior to twelve months following the
Closing and the sale or license is concluded by definitive documentation later,
an amount equal to ten percent (10%) of the gross proceeds from such sale or
license shall be payable directly to Scion. For clarity, any payments under this
Subsection (4) shall be in addition to any payments or other considerations
pursuant to Subsections (1), (2), or (3) above.

 

(c)     Included Assets. The Clyra Assets and the Scion Assets to be contributed
to the Company shall include, respectively, all of the following:

 

(1)     all of the contributing party’s Intellectual Property, including without
limitation the Intellectual Property identified on Schedule 2.1(c)(1) and all
goodwill associated therewith;

 

(2)     all fixed assets and items of machinery, equipment, furniture, and all
other tangible personal property of the contributing party, including without
limitation those items set forth on Schedule 2.1(c)(2);

 

(3)     all rights existing under all of the contributing party’s Contracts,
excluding those identified as Excluded Assets, but including without limitation
those set forth on Schedule 2.1(c)(3) (the “Acquired Contracts”);

 

(4)     all files, lists and records of customers (whether past or current),
suppliers, distributors, and agents of the contributing party;

 

(5)     all claims, deposits, warranties, guarantees, refunds, causes of action,
rights of recovery, rights of set-off and rights of recoupment of every kind and
nature with respect to the contributing party’s assets;

 

(6)     all Permits, to the extent assignable, including without limitation
those listed on Schedule 2.1(c)(6);

 

(7)     all billed and unbilled accounts receivable and all correspondence with
respect thereto, including without limitation, all trade accounts receivable,
notes receivable from customers, and all other obligations from customers,
including without limitation the items listed on Schedule 2.1(c)(7);

 

(8)     all insurance and warranty proceeds received after the Closing Date with
respect to damage, non-conformance of or loss to the contributing party’s
assets;

 

(9)     all prepayments, vendor credits, prepaid expenses and similar assets;
and

 

(10)     all goodwill and going concern value associated with the contributing
party’s assets.

 

7

--------------------------------------------------------------------------------

 

 

(d)     Excluded Assets. Notwithstanding the foregoing provisions of this
Section 2.1, the Clyra Assets and the Scion Assets shall not include the
following assets of either contributing party (collectively, the “Excluded
Assets”):

 

(1)     rights under or pursuant to this Agreement and agreements entered into
pursuant to this Agreement;

 

(2)     minute books, statutory books and company seals;

 

(3)     all rights existing under each Contract set forth on Schedule 2.1(d)(3)
(the “Excluded Contracts”); and

 

(4)     all bank accounts of the contributing party.

 

(e)     Liabilities. On the Closing Date, the Company will assume and agree to
discharge obligations of Clyra and Scion under the Acquired Contracts arising on
or after the Closing Date, based on facts and circumstances that first arose
after the Closing Date, and that are to be performed on or after, or in respect
of periods following, the Closing Date (collectively, the “Assumed
Liabilities”). All liabilities of each contributing party not specifically
included in the Assumed Liabilities will remain the sole responsibility of the
contributing party, as applicable, will be retained, paid, performed and
discharged solely by such contributing party, and are expressly not being
assumed by the Company as Assumed Liabilities (the “Retained Liabilities”). For
the avoidance of doubt, the Retained Liabilities expressly include (i) all
liabilities that are caused by the actions or inactions of any Contributing
Party with respect to the Acquired Contracts prior to the Closing Date, other
than requirements of the contract to be first performed after the Closing, (ii)
all liabilities related to Taxes for periods prior to Closing, (iii) all
liabilities related to Excluded Assets, and (iv) each contributing party’s
expenses pursuant to Section 7.1.

 

2.2     Escrow. The parties acknowledge and agree that the Company will need to
raise capital in order to move forward with the business plan that the parties
have developed, and that in the event the Company is unable to raise the
necessary capital, the parties agree that they have the right, but not the
obligation, to unwind the transactions described herein. To assure that the
transaction can be unwound if necessary, the consideration to be paid to Scion,
as described in Section 2.1(b) above, shall be held in escrow subject to the
Company raising equity capital of at least One Million Dollars ($1,000,000) (the
“Base Capital”).

 

(a)     If the Base Capital is raised prior to the expiration of 120 days after
the Closing (the “Base Capital Deadline”), then the transactions shall proceed
as described herein and the following shall occur:

 

(1)     Fifty percent (50%) (i.e., 10,500 shares) of the Scion Common Shares
shall be released from escrow and delivered to Scion. The remaining fifty
percent (50%) (i.e., 10,500 shares) of the Scion Common Shares shall continue to
be held in escrow subject to the achievement of the performance metrics
described in Section 2.3 below.

 

(2)     Fifty percent (50%) of the Scion Redeemable Shares shall be released
from escrow and delivered to Scion. The remaining fifty percent (50%) of the
Scion Redeemable Shares shall continue to be held in escrow subject to the
achievement of the performance metrics described in Section 2.3 below.

 

8

--------------------------------------------------------------------------------

 

 

(3)     A payment under the Promissory Note equal to twenty-five percent (25%)
of the amount received from third parties (including the Base Capital) prior to
the Base Capital Deadline shall be paid to Scion.

 

(b)     Unless the parties mutually agree in writing to extend the Base Capital
Deadline, if the Base Capital has not been raised by the Base Capital Deadline,
then the transactions described herein shall be unwound and the following shall
occur:

 

(1)     The Scion Common Shares will be cancelled and deemed to be unissued
shares of the Company;

 

(2)     The Scion Redeemable Shares will be cancelled and deemed to be unissued
shares of the Company;

 

(3)     The Promissory Note will be cancelled and of no further force and
effect;

 

(4)     All of the Scion Assets will be returned to Scion, including but not
limited to the rights to the Skin Disc patent application or the Skin Disc
patent;

 

(5)     The Consulting Agreements will be terminated; provided, however, that
any unpaid costs/fees associated with the services completed prior to the Base
Capital Deadline (as extended, if applicable) will be paid in full; and

 

(6)     Any funds received by the Company from third party investors will be
returned to such investors.

 

2.3     Performance Metrics. Subject to the alternative release conditions
described in Section 2.4 below, the fifty percent (50%) of the Scion Common
Shares and Scion Redeemable Shares that will remain in escrow after the Company
has raised the Base Capital, will be released from escrow in five separate equal
tranches, as follows:

 

(a)     One-fifth (1/5) upon the earlier of (i) notification of FDA premarket
clearance of any of the Company’s “revision wash” or “primary joint wash”
proposed surgical wound wash products or (ii) satisfaction of the condition in
subsection (b) immediately below;

 

(b)     One-fifth (1/5) upon the recognition by the Company of One Hundred
Thousand Dollars ($100,000) in aggregate gross revenue (which amount will be in
addition to $100,000 of gross revenue that may have been recognized in
satisfaction of subsection (a)(ii) immediately above);

 

(c)     One-fifth (1/5) upon the earlier of (i) the granting of all or any part
of U.S. Patent Application Number 20170354754 (Liden, et al), regarding the Skin
Disc product or (ii) recognition by the Company of Five Hundred Thousand Dollars
($500,000) in aggregate gross revenue (which may include any revenue used to
satisfy the conditions set forth in subsections (a) and/or (b) above);

 

9

--------------------------------------------------------------------------------

 

 

(d)     One-fifth (1/5) upon recognition by the Company of One Million Dollars
($1,000,000) in aggregate gross revenue (which may include any revenue used to
satisfy the conditions set forth in subsections (a), (b), and/or (c) above); and

 

(e)     One-fifth (1/5) upon recognition by the Company of Two Million Dollars
($2,000,000) in aggregate gross revenue (which may include any revenue used to
satisfy the conditions set forth in subsections (a), (b), (c), and/or (d)
above).

 

2.4     Alternative Release Conditions. Notwithstanding Sections 2.2 and 2.3,
all Scion Common Shares or Scion Redeemable Shares remaining in escrow shall be
immediately released to Scion upon the earliest to occur of any of the following
events:

 

(a)     The receipt by the Company of an aggregate Six Million Dollars
($6,000,000) cash and/or guaranteed value over time from a sale or license of
the Skin Disc product; provided that in the event the cash and/or guaranteed
value over time from a sale or license of the Skin Disc product is less than Six
Million Dollars ($6,000,000), then one-half of the cash and/or guaranteed value
so received shall apply to satisfy the gross revenue provisions in Section 2.3
above;

 

(b)     A sale or license of the Company’s “revision wash” and “primary joint
wash” proposed surgical wound wash products; or

 

(c)     Any Change in Control of the Company.

 

2.5     Liquidation of Clyra. Immediately following the Closing of the Stock
Purchase described in Section 2.1 above, Clyra shall be liquidated pursuant to
the laws of the State of California, and subject to the terms and conditions of
this Agreement and in accordance with the Plan of Reorganization (the
“Liquidation”). The time immediately following the Closing of the Stock Purchase
at which the Liquidation shall occur is referred to as the “Effective Time.”

 

2.6     Effect of the Liquidation. At the Effective Time, Clyra shall be
liquidated with the effect provided by the laws of the State of California, and
the separate legal existence of Clyra shall cease, except as may otherwise be
provided by the laws of the State of California. Pursuant to the Liquidation,
Clyra shall distribute all of the Clyra Common Shares and Clyra Preferred Shares
to its shareholders pro rata, according to their ownership interests in Clyra.
The distribution of the Clyra Common Shares and Clyra Preferred Shares to its
shareholders will not be deemed to be a Change in Control of the Company.
Following the Liquidation, the Company will change its name to “Clyra Medical
Technologies, Inc.” The Company and Clyra agree to cooperate with each other in
effecting the Liquidation, including the execution and filing of such documents
and/or consents as are necessary to permit the Company to use the name “Clyra
Medical Technologies, Inc.” following the Liquidation.

 

2.7     Company Board Seats. The Company currently has three (3) directors. At
such time as the Company has raised the Base Capital, the number of directors
shall be increased to five (5), and Scion will thereafter be entitled to
designate two (2) directors.

 

10

--------------------------------------------------------------------------------

 

 

2.8     Employment and Consulting Agreements. At the Closing, Scion will cause
Spencer Brown, Dr. Brock Liden and Tanya Rhodes to each enter into a written
employment or consulting agreement with the Company for the purpose of providing
sales and product support services in connection with the Company’s efforts to
commercialize its Intellectual Property and products.

 

 

ARTICLE III

CLOSING MATTERS

 

3.1     Closing. The closing of the Stock Purchase outlined in Section 2.1 of
this Agreement (the “Closing”) will take place remotely via the exchange of
documents and signatures, on the date of this Agreement (the date on which the
Closing takes place is referred to herein as the “Closing Date”) and the Closing
will be deemed effective as of 12:01 a.m. local time on the Closing Date.

 

3.2     Closing Deliveries. At the Closing, the parties shall cause the
following to be delivered:

 

(a)     Clyra will deliver to Scion and the Company the following items:

 

(1)     an Officer’s Certificate executed on behalf of Clyra by one of its
officers, providing a copy of resolutions of the board of directors and
shareholders of Clyra approving the execution and delivery of this Agreement and
the other agreements and documents to be delivered pursuant hereto and the
consummation of the transactions described herein, and certifying that the
resolutions are a true and correct copy;

 

(2)     an executed Bill of Sale, Assignment and Assumption, substantially in
the form attached to this Agreement as Exhibit E transferring and assigning all
of the Clyra Assets to the Company; and

 

(3)     an executed Intellectual Property Contribution and Assignment Agreement
substantially in the form attached to this Agreement as Exhibit F transferring
and assigning all of Clyra’s Intellectual Property to the Company.

 

(b)     Scion will deliver to Clyra and the Company:

 

(1)     a Manager’s Certificate executed on behalf of Scion by its Manager,
certifying as to member and manager resolutions, with a copy of such resolutions
attached as an exhibit thereto as well as certification that none of the
foregoing have been modified, rescinded, or revoked, which resolutions authorize
and approve the execution, delivery and performance of this Agreement;

 

(2)     an executed Bill of Sale, Assignment and Assumption, substantially in
the form attached to this Agreement as Exhibit G transferring and assigning all
of the Scion Assets to the Company; and

 

11

--------------------------------------------------------------------------------

 

 

(3)     an executed Intellectual Property Contribution and Assignment Agreement
substantially in the form attached to this Agreement as Exhibit H transferring
and assigning all of Scion’s Intellectual Property to the Company;

 

(4)     a counterpart of the Escrow Agreement substantially in the form attached
to this Agreement as Exhibit B executed by an authorized officer of the Company;
and

 

(5)     executed Consulting Agreements between the Company and each of Spencer
Brown, Dr. Brock Liden, and Tanya Rhodes, substantially in the form attached to
this Agreement as Exhibit I.

 

(c)     The Company will deliver to Scion:

 

(1)     a Secretary’s Certificate executed on behalf of the Company by its
Secretary, certifying as to (i) complete and accurate copies of the Company’s
Organizational Documents, which will be attached as an exhibit thereto, (ii)
shareholder and board resolutions authorizing the execution, delivery and
performance of this Agreement, attached as an exhibit thereto, and further
certifying that none of the foregoing have been modified, rescinded, or revoked,
and (iii) a list of the directors and officers authorized to sign agreements on
behalf of the Company;

 

(2)     a counterpart of the Escrow Agreement substantially in the form attached
to this Agreement as Exhibit B executed by an authorized officer of the Company;

 

(3)     a copy of share certificates representing all of the Scion Common
Shares, and the Scion Redeemable Shares, the original of which certificates will
be delivered to the Escrow Agent at Closing; and

 

(4)     a Promissory Note in the form attached to this Agreement as Exhibit D
executed by an authorized officer of the Company.

 

(d)     The Company will deliver to Clyra:

 

(1)     a Secretary’s Certificate executed on behalf of the Company by its
Secretary, certifying as to (i) complete and accurate copies of the Company’s
Organizational Documents, which will be attached as an exhibit thereto, (ii)
shareholder and board resolutions authorizing the execution, delivery and
performance of this Agreement, attached as an exhibit thereto, and further
certifying that none of the foregoing have been modified, rescinded, or revoked,
and (iii) a list of the directors and officers authorized to sign agreements on
behalf of the Company;

 

(2)     a counterpart of the Escrow Agreement substantially in the form attached
to this Agreement as Exhibit B executed by an authorized officer of the Company;

 

12

--------------------------------------------------------------------------------

 

 

(3)     a copy of share certificates representing all of the Scion Common
Shares, and the Scion Redeemable Shares, the original of which certificates will
be delivered to the Escrow Agent at Closing;

 

(4)     an original share certificate representing all of the Clyra Common
Shares and all of the Clyra Preferred Shares; and

 

(5)     an executed counterpart of the Promissory Note.

 

(e)     The Company will deliver to the Escrow Agent:

 

(1)     an executed copy of this Agreement;

 

(2)     an executed Escrow Agreement; and

 

(3)     original share certificates representing all of the Scion Common Shares,
and the Scion Redeemable Shares.

 

 

ARTICLE IV

COVENANTS, REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

 

The Company hereby covenants, represents and warrants to and agrees with Clyra
and Scion, as of the date of this Agreement and as of the Closing Date as
follows:

 

4.1     Organization, Conduct of Business, etc. The Company (i) is duly
organized and validly existing under the laws of California, (ii) has all
requisite power and authority (corporate and other) to own its properties and
conduct its business as now being conducted, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary.

 

4.2     Authorization; Validity of Agreement. The Company has the corporate and
other power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. This Agreement has been duly and validly approved by
the Board of Directors and shareholders of the Company. This Agreement has been
duly executed and delivered on the Company’s behalf, and constitutes a valid and
binding agreement of the Company, enforceable in accordance with its terms. The
person signing below on behalf of the Company represents and warrants that he or
she has been duly authorized by appropriate corporate action to execute this
Agreement for and on behalf of the Company.

 

4.3     Absence of Defaults. The execution and delivery of this Agreement and
the Plan of Reorganization does not, and the performance of the transactions
contemplated in such documents will not, (a) violate the provisions of the
Articles of Incorporation or Bylaws of the Company, or (b) violate the
provisions of or place the Company in default under any agreement, easement,
indenture, mortgage, lien, lease, contract, instrument, order, judgment, decree,
ordinance, statute or regulation to which the Company is subject, to which any
property of the Company is subject, or to which the Company is a party. Neither
the Company nor any of its shareholders is required to give any notice to, make
any filing with, or obtain any authorization, consent or approval from any
governmental authority or other third party in order to consummate (or otherwise
in connection with) the transactions contemplated by this Agreement. There are
no rights of first refusal or other rights outstanding in favor of any Person
that would be triggered by the execution of this Agreement or the consummation
of the transactions contemplated hereby.

 

13

--------------------------------------------------------------------------------

 

 

4.4     Capital Stock. The Company has 150,000 shares of Common Stock currently
authorized none of which are outstanding prior to the Closing Date, 9,830 shares
of Series A Preferred Stock, none of which are outstanding prior to the Closing
Date, and no shares of any other class or series of capital stock authorized or
outstanding.

 

4.5     Options, SARs, Warrants, etc. There are no outstanding stock
appreciation rights or options, warrants, calls, units or commitments of any
kind relating to the issuance, sale, purchase or redemption of, or securities
convertible into, capital stock or other securities of the Company. The capital
stock of the Company is not, and at the Closing will not be, subject to any
buy-sell or other shareholders agreement, voting trust agreement or other
contract restricting or otherwise relating to the voting, dividend rights or
disposition of such capital stock, other than this Agreement.

 

4.6     Compliance with Laws. The conduct by the Company of its business does
not violate or infringe any domestic laws, statutes, ordinances, rules or
regulations, the enforcement of which, individually or in the aggregate, would
materially and adversely affect the business, operations, properties, assets or
condition (financial or otherwise) of the Company; and the Company has complied
in all material respects with every local, state or federal law or ordinance,
and every regulation or order issued thereunder, now in effect and applicable to
the Company.

 

4.7     Full Disclosure. No representations or warranties by the Company or its
Shareholders in this Agreement, or in any document, exhibit, statement,
certificate or schedule furnished to the Company pursuant hereto, including
without limitation the Schedules attached hereto, contains or will contain any
untrue statement of a material fact, or omits or will omit to state any material
fact necessary to make the statements or facts contained therein not misleading.

 

 

ARTICLE V

COVENANTS, REPRESENTATIONS AND

WARRANTIES OF CLYRA

 

Clyra, through the Shareholder Representative, hereby covenants, represents and
warrants to and agrees with the Company and Scion as of the date of this
Agreement and as of the Closing Date as follows:

 

5.1     Organization, Conduct of Business, etc. Clyra (i) is duly organized and
validly existing and in good standing under the laws of California, (ii) has all
requisite power and authority (corporate and other) to own its properties and
conduct its business as now being conducted, (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it therein or in which the transaction of its
business makes such qualification necessary, except when failure to so qualify
would not have a material adverse effect on the Company, and (iv) is not
transacting business, or operating any properties owned or leased, in violation
of any provision of federal or state law or any rule or regulation promulgated
thereunder, which violation would have a material adverse effect on the Company.

 

14

--------------------------------------------------------------------------------

 

 

5.2     Authorization and Validity of Agreement. Clyra has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly and validly approved by
Clyra’s Board of Directors and shareholders, has been duly executed and
delivered on Clyra’s behalf, and constitutes a valid and binding agreement of
Clyra, enforceable in accordance with its terms.

 

5.3     Absence of Defaults Under Agreements. Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will conflict with or result in a breach of or constitute a default under any
provision of Clyra’s Articles of Incorporation, Bylaws, or any agreement to
which Clyra is a party or by which it is bound or to which any of its properties
is subject, or result in the creation of any liens or encumbrances upon Clyra’s
assets, and no consents or waivers thereunder are required to be obtained in
connection with the transactions contemplated hereby, except for the approval of
required regulatory authorities and of the shareholders of Clyra.

 

5.4     Actions, Proceedings, and Investigations. There are no actions,
proceedings or investigations pending, or to the knowledge of the executive
officers of Clyra, threatened or contemplated, against or relating to Clyra or
any of its properties, which would materially and adversely affect the financial
condition (present or prospective), business, properties or operations of Clyra,
or the ability of Clyra to consummate the transactions contemplated hereby.

 

 

ARTICLE VI

COVENANTS, REPRESENTATIONS AND

WARRANTIES OF SCION

 

Scion hereby covenants, represents and warrants to and agrees with the Company
and Clyra as of the date of this Agreement and as of the Closing Date as
follows:

 

6.1     Organization, Conduct of Business, etc. Scion (i) is duly organized and
validly existing and in good standing under the laws of Indiana, (ii) has all
requisite power and authority (limited liability company and other) to own its
properties and conduct its business as now being conducted, (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary, except when
failure to so qualify would not have a material adverse effect on the Company,
and (iv) is not transacting business, or operating any properties owned or
leased, in violation of any provision of federal or state law or any rule or
regulation promulgated thereunder, which violation would have a material adverse
effect on the Company.

 

15

--------------------------------------------------------------------------------

 

 

6.2     Authorization and Validity of Agreement. Scion has the limited liability
company power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. This Agreement has been duly and validly approved by
Scion’s manager and members, has been duly executed and delivered on Scion’s
behalf, and constitutes a valid and binding agreement of Scion, enforceable in
accordance with its terms.

 

6.3     Absence of Defaults Under Agreements. Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will conflict with or result in a breach of or constitute a default under any
provision of Scion’s Operating Agreement, Articles of Organization, or any
agreement to which Scion is a party or by which it is bound or to which any of
its properties is subject, or result in the creation of any liens or
encumbrances upon Scion’s assets, and no consents or waivers thereunder are
required to be obtained in connection with the transactions contemplated hereby,
except for the approval of required regulatory authorities and of the
shareholders of Scion.

 

6.4     Actions, Proceedings, and Investigations. There are no actions,
proceedings or investigations pending, or to the knowledge of the executive
officers of Scion, threatened or contemplated, against or relating to Scion or
any of its properties, which would materially and adversely affect the financial
condition (present or prospective), business, properties or operations of Scion,
or the ability of Scion to consummate the transactions contemplated hereby.

 

 

ARTICLE VII

INDEMNIFICATION

 

7.1     Survival of Representations and Warranties. The representations and
warranties of the Company, Clyra and Scion Articles IV through VI shall survive
in perpetuity.

 

7.2     Indemnification by Shareholders of Clyra. Except as otherwise limited by
this Article VII, the shareholders of Clyra, through the Clyra Shareholder
Representative, hereby agree to defend, indemnify and hold harmless Scion and
its respective successors and assigns from and against any and all Losses
arising out of or resulting from (a) any misrepresentation or breach of warranty
by the Company or Clyra contained herein or in any document delivered pursuant
hereto; or (b) any breach of any covenant or agreement contained in this
Agreement or in any other document delivered pursuant hereto, to be performed by
the Company or Clyra.

 

7.3     Indemnification by Scion. Scion hereby agrees to defend, indemnify and
hold harmless the Company and Clyra and their respective successors and assigns
from and against any and all Losses arising out of or resulting from (a) any
misrepresentation or breach of warranty by Scion contained herein or in any
document delivered pursuant hereto; or (b) any breach of any covenant or
agreement contained in this Agreement or in any other document delivered
pursuant hereto, to be performed by Scion.

 

7.4     General Indemnification Provisions.

 

(a)     For the purposes of this Section 7.4, the term “Indemnitee” shall refer
to the Person or Persons indemnified, or entitled, or claiming to be entitled,
to be indemnified, pursuant to the provisions of this Article VII, as the case
may be; and the term “Indemnitor” shall refer to the Person or Persons having
the obligation to indemnify pursuant to this Article VII. The term “Losses” is
not limited to matters asserted by third parties, but includes Losses incurred
or sustained by an Indemnitee in the absence of third party claims, and payments
by the Indemnitee shall not be a condition precedent to recovery.

 

16

--------------------------------------------------------------------------------

 

 

(b)     An Indemnitee shall give the Indemnitor notice of any matter which an
Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement as soon as practicable after the Indemnitee
becomes aware of such matter, stating the amount of Losses, if known, and the
method of computation thereof, all with reasonable particularity and containing
a reference to the provisions of this Agreement in respect of which such right
of indemnification is claimed or arises. With respect to Losses arising from a
claim of any third party that are subject to the indemnification provided for in
this Article (“Third Party Claim”), the Indemnitee shall give the Indemnitor
notice of such Third Party Claim as promptly as practicable (and in any event
within fifteen (15) calendar days after the service of the citation or summons)
and shall permit the Indemnitor, at its option, to participate in the defense of
such Third Party Claim by counsel of its own choice and at its expense. The
Indemnitor shall also be entitled, at its option, to assume and control the
defense of such Third Party Claim at its cost, risk and expense and through
counsel acceptable to Indemnitee acting reasonably if it gives notice, within
fifteen (15) calendar days after receiving notice of such claim from the
Indemnitee, of his or its intention to do so to the Indemnitee, unless the named
parties to such action or proceeding include both the Indemnitor and the
Indemnitee and the Indemnitee has been advised in writing by counsel that there
may be one or more legal defenses available to such Indemnitee that are
different from or additional to those available to the Indemnitor. In the event
the Indemnitor exercises its right to undertake the defense against any such
Third Party Claim as provided above, the Indemnitee shall cooperate with the
Indemnitor in such defense and make available to the Indemnitor, at the
Indemnitor’s expense, all witnesses, pertinent records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the Indemnitor. Similarly, in the event the Indemnitee
is, directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnitor shall cooperate with the Indemnitee in such defense and
make available to it all such witnesses, records, materials and information in
its possession or under its control relating thereto as is reasonably required
by the Indemnitee. No such Third Party Claim, except the settlement thereof
which involves the payment of money only and for which the Indemnitee is fully
indemnified by the Indemnitor, may be settled by the Indemnitor without the
written consent of the Indemnitee, which consent will not be unreasonably
withheld. If the Indemnitor fails to assume the defense of such Third Party
Claim within fifteen (15) calendar days after receipt of the notice thereof, the
Indemnitee against which such claim has been asserted will (upon delivering
notice to such effect to the Indemnitor) have the right to undertake, at the
Indemnitor’s cost and expense in accordance with this Article IX, the defense,
compromise or settlement of such claim on behalf of and for the account and risk
of the Indemnitor in accordance with this Article VII.

 

 

ARTICLE VIII

ADDITIONAL COVENANTS

 

8.1      Costs. Each party hereto shall pay their own costs and expenses
incurred or to be incurred in connection with the execution and performance of
this Agreement.

 

17

--------------------------------------------------------------------------------

 

 

8.2     Instruments of Transfer, etc. Each party hereto shall cooperate with the
other parties in every way in carrying out the transactions contemplated herein,
in delivering instruments to perfect the conveyances, assignments and transfers
contemplated herein, and in delivering all documents and instruments reasonably
deemed necessary or useful by counsel for any party hereto.

 

8.3     Notices. All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (a) on the date of
delivery, if personally delivered by hand, (b) upon the third day after such
notice is deposited in the United States mail, if mailed by registered or
certified mail, postage prepaid, return receipt requested, (c) upon the date
scheduled for delivery, if such notice is sent by a nationally recognized
overnight express courier or (d) upon written confirmation of receipt by the
recipient of such notice (including any automatic confirmation that is
received), if transmitted by facsimile or electronic mail:

 

(a)     If to the Company:

 

  14921 Chestnut St.

  Westminster, CA 92683

 

  With a copy to:

 

  Browning Law Group, Inc.

  3200 Park Center Drive, Suite 500

  Costa Mesa, CA 92626

 

(b)     If to Clyra:

 

  14921 Chestnut St.

  Westminster, CA 92683

 

  With a copy to:

 

  Browning Law Group, Inc.

  3200 Park Center Drive, Suite 500

  Costa Mesa, CA 92626

 

 

18

--------------------------------------------------------------------------------

 

 

(a)     If to the Clyra Shareholder Representative:

 

  BioLargo, Inc.

  14921 Chestnut St.

  Westminster, CA 92683

 

  With a copy to:

 

  Browning Law Group, Inc.

  3200 Park Center Drive, Suite 500

  Costa Mesa, CA 92626

 

 

(b)     If to Scion:

 

  Scion Solutions, LLC

  15 EMS T30A Lane

  Leesburg, Indiana 46538

 

  With a copy to:

 

  David B. Tingey

  Kirton McConkie

  36 So. State Street, Suite 1900

  Salt Lake City, Utah 84111

 

1.2     Amendments. This Agreement may be amended or modified only by an
agreement in writing between the parties executed in the same manner as this
Agreement.

 

1.3     Entire Agreement. This Agreement and all exhibits and schedules hereto
and other documents incorporated or referred to herein, contain the entire
agreement of the parties and there are no representations, inducements or other
provisions other than those expressed in writing. No modification, waiver or
discharge of any provision of or breach of this Agreement shall (i) be effective
unless it is executed in writing by the party effecting such modification,
waiver or discharge, or (ii) affect the right of the parties to thereafter
enforce any other provision or to exercise any right or remedy in the event of a
breach by a party hereto, whether or not similar.

 

1.4     Assignment. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent may be
withheld in such other party’s sole discretion.

 

1.5     Public Statements. Subject to the requirements of law, no party shall
issue any press release or other public statement concerning this Agreement or
the transactions contemplated by this Agreement without the prior written
consent of the other parties.

 

1.6     Confidentiality. Each party shall use all information that it obtains
from the others pursuant to this Agreement solely for the effectuation of the
transactions contemplated by this Agreement or for other purposes consistent
with the intent of this Agreement and shall not use any of such information for
any other purpose, including, without limitation, the competitive detriment of
the other parties. Each party shall maintain as strictly confidential all
information it learns from the others and shall upon expiration or termination
of this Agreement, return promptly to the other parties all documentation (and
copies thereof) provided by them or made available by third parties. Each party
may disclose such information to its respective affiliates, counsel,
accountants, tax advisors and consultants. This provision shall not prohibit the
use or disclosure of confidential information in communications to the parties’
respective shareholders or members in connection with approval of the
transactions contemplated herein, or pursuant to court order, or which has
otherwise become publicly available.

 

19

--------------------------------------------------------------------------------

 

 

1.7      Governing Law; Jurisdiction. This Agreement and the legal relations
among the parties will be governed by and construed in accordance with the
internal substantive laws of the State of California (without regard to the Laws
of conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.
Each of the parties irrevocably submits to the exclusive jurisdiction of the
courts of the State of California and of the United States located in
California, for the purposes of any such proceeding arising out of this
Agreement or any transaction contemplated hereby. Each party further agrees that
service of process, summons, notice or document by United States registered mail
to such party’s respective address set forth in Section 8.3 above will be
effective service of process for any action, suit or proceeding in California
with respect to any matters to which it has submitted to jurisdiction in this
Section 8.9.

 

1.8       Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR ANY
TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

1.9       Counterparts. Any number of counterparts of this Agreement may be
signed and delivered and each shall be considered an original and together they
shall constitute one agreement.

 

1.10     Headings. The table of contents and the headings of the sections and
subsections of this Agreement are inserted for convenience only and will not
constitute a part hereof.

 

1.11     Facsimile Signatures. Any facsimile signature on any counterpart shall
be deemed to be an original signature for all purposes and shall fully bind the
party whose authorized officer’s or agent’s facsimile signature appears on the
counterpart.

 

1.12     Representation by Counsel. Each party represents and agrees that it has
been represented by counsel of its own choosing during the negotiation and
execution of this Agreement and, therefore, waives the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or documents. Each party or the authorized officers of each party, as
applicable, have carefully read and fully understand this Agreement in its
entirety, have had this Agreement fully explained to them by such party’s
respective counsel, and are fully aware of the contents and meaning, intent and
legal effect of this Agreement.

 

1.13     Remedies. Except as expressly provided in this Agreement, any Person
having any rights under any provision of this Agreement: (a) will be entitled to
enforce such rights specifically (without posting a bond or other security; (b)
to recover damages by reason of any breach of any provision of this Agreement;
and (c) to exercise all other rights granted by law. Except as expressly
provided in this Agreement, all such rights and remedies will be cumulative and
non-exclusive, and may be exercised singularly or concurrently. The Parties
acknowledge that any breach of this Agreement may cause substantial irreparable
harm to the other party. Therefore, this Agreement may be enforced in equity by
specific performance, temporary restraining order and/or injunction. The rights
to such equitable remedies will be in addition to all other rights or remedies
that a party may have under this Agreement or under applicable law.

 

[Remainder of this page intentionally left blank]

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

  CLYRA ACQUISITION CORP.                 By: Steven V. Harrison     Its:
President                       CLYRA MEDICAL TECHNOLOGIES, INC:           /s/
Steven V. Harrison     By: Steven V. Harrison     Its: President                
     

SCION SOLUTIONS, LLC

          /s/ Spencer Brown     By: Spencer Brown     Its: Manager              
       

CLYRA SHAREHOLDER

REPRESENTATIVE:

          BioLargo, Inc.           /s/ Dennis P. Calvert     Name: Dennis P.
Calvert, President  

 

 

 

 

 

 

 

[Signature Page]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Plan and Agreement of Reorganization

Certificate of Dissolution

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Escrow Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Voting Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Promissory Note

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHBIT E

 

Clyra Bill of Sale, Assignment and Assumption Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Clyra Intellectual Property Contribution and Assignment Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHBIT G

 

Scion Bill of Sale, Assignment and Assumption Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

Scion Intellectual Property Contribution and Assignment Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

Consulting Agreement

 

[Attached]

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(c)(1)

Intellectual Property

 

 

 

I. Scion

 

 

Patent application (No. 15/620,531) filed at the United States Patent and
Trademark Office, published December 14, 2017 as number US 2017/0354754, titled
Systems and Methods for Treating a Wound with Wound Packing, by Liden and Brown.

 

Registered trademark for SKINDISC, registered with the U.S. Patent and Trademark
Office on August 8, 2018 (Serial No. 88069988)

 

 

 

 

 

 

II. Clyra

 

Antimicrobial technology for specialized wound care that features the most
potent, advanced, and broadest-spectrum oxidation system known to exist for
anti-bacterial, anti-fungal and anti-viral applications.

 

Formulations of antimicrobial hydrogel.

 

Formulations of liquid wound cleanser.

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(c)(2)

Fixed Assets

 

 

 

 

I. Scion

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

II. Clyra

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(c)(3)

Acquired Contracts

 

 

 

 

 

I. Scion

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

II. Clyra

 

Steve Harrison employment contract

Tanya Rhodes employment contract

Josh Berg employment contract

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(c)(6)

Permits

 

 

 

I. Scion

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

II. Clyra

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(c)(7)

Billed & Unbilled Accounts Receivable

 

 

 

 

 

 

I. Scion

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

II. Clyra

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Stock Purchase Agreement

Schedule 2.1(d)(3)

Excluded Contracts

 

 

I. Scion

 

Letter Agreement dated August 2, 2018 between Scion Solutions, LLC and Seer
Stone Consulting, LLC (Jason Baty) relating to SkinDisc Intellectual Property

 

Amounts owed by Scion Solutions, LLC to Brothers Brown, Spencer Brown and/or BBA
Medical as reimbursement for costs and expenses incurred by Scion Solutions, LLC
relating to the SkinDisc Intellectual Property, as evidenced by various
documents of diverse dates entitled “Initial Risk Principal.”

 

 

 

 

 

 

 

 

 

 

 

II. Clyra

 

None.

 

 

 

 